Citation Nr: 1522786	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied three separate claims, to include service connection for bilateral hearing loss and tinnitus.   Exactly one year after the RO's rating decision, the Veteran submitted a timely post-marked Notice of Disagreement (NOD) to the hearing loss and tinnitus issues.  The RO then furnished the Veteran a Statement of the Case (SOC) in August 2013, addressing both the bilateral hearing loss and tinnitus issues.  

Thereafter, the Veteran filed a Substantive Appeal, VA Form 9, in September 2013, indicating that he has read the SOC and is only appealing the issue of service connection for tinnitus.   The Veteran later submitted a February 2014 Statement of Accredited Representative, again clarifying that the sole issue on appeal is "service connection for tinnitus."  Again, for a third time, during the Veteran's subsequent Informal Hearing Presentation (IHP) in March 2014, the Veteran explicitly noted only one question at issue, "Entitlement to service connection for tinnitus."  However, in that same IHP, the Veteran's representative raised arguments concerning claimed bilateral hearing loss, stating, "Confidently we continue to endorse both his hearing loss and tinnitus as a consequence from his combat service."  The Board therefore clarifies that the Veteran did not file a timely substantive appeal concerning bilateral hearing loss, and the RO has not undertaken any actions waiving the time requirements for filing a Substantive Appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  The Board has no jurisdiction over the hearing loss claim, as the VA Form 9 received in September 2013 did not pertain to this issue.  Accordingly, the issue of bilateral hearing loss is not before the Board. See 38 C.F.R. §§ 20.200, 20.302.

Notwithstanding the foregoing, the Board notes that the Veteran has attempted to raise a new claim that "presbycusis is a secondary condition to the Veteran's already service connected disabilities" in a March 2014 statement, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this claim; however, this claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Thus, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the favorable decision concerning the sole issue of entitlement to service connection for tinnitus, any error by VA in complying with the requirements of VCAA is moot.



Legal Standard

In order to prevail on the issue of service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson, 581 F.3d at 1316 (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).)

For chronic diseases included in the provisions of 38 U.S.C. § 1101 and 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) a condition "noted" during service; (2) evidence of postservice continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only those chronic diseases included in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  "Chronic disease" is statutorily defined in 38 U.S.C. § 1101, which identifies several chronic diseases by name, including "[o]rganic diseases of the nervous system," and "such other chronic diseases as the Secretary may add to this list." 38 U.S.C. § 1101(3). 
      
Where there is evidence of acoustic trauma, tinnitus has been held to be an "organic disease[] of the nervous system," qualifying as a chronic disease under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, No. 13-0540, 2015 WL 510609, at *12  (Vet. App. Feb. 9, 2015).  Indeed, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Analysis 

The Veteran asserts service connection on the basis that he developed tinnitus due to in-service, combat-related acoustic trauma.  See March 2014 Informal Hearing Presentation, generally.   The Veteran's DD-214 shows that the Veteran served in the Army as a Light Weapons Infantryman and was the recipient of the Combat Infantryman Badge.  As such, the Board concedes the occurrence of the in-service acoustic trauma.  There is no disputing that the Veteran presently has a tinnitus disability, and a February 2012 VA examiner diagnosed tinnitus.  According to VA treatment records, the Veteran also received treatment for tinnitus in April 2013.

The Board acknowledges, however, that there is no medical evidence of this condition during active military service.  The Veteran was discharged from active service in March 1970, and his separation exam is silent as to complaints, treatment and diagnoses related to tinnitus.   The only evaluation conducted upon separation was hearing acuity in whispered voice testing, not audiometric testing.  The Veteran's October 1967 pre-induction exam is similarly silent as to complaints or treatment of tinnitus.  In his April 1968 induction exam, the Veteran reported that his present health was "good."  Again, during the Veteran's separation exam, the Veteran described his health as "good," and stated that he does not have, now or at any time in the past, any ear troubles.  

Nonetheless, the Board finds that the lay evidence of record is sufficient in this case to establish service connection.  Indeed, the Veteran specifically stated, "I was exposed to acoustic trauma in service.  I have had ringing in my ears since Vietnam and still have it today."  See September 2013 VA Form 9.  Additional statements submitted by the Veteran in March 2013, April 2013, and March 2014 consistently assert that he has experienced tinnitus since service.  Therefore, service connection can be established by the Veteran's lay assertions of chronicity of symptomatology. 

The record contains no evidence to call into question the credibility of the Veteran's lay assertions of chronic symptomatology.  The Board recognizes that the during his February 2012 VA examination, the Veteran reported that he was unsure about what date his tinnitus began.  The examiner also noted that the Veteran did not claim tinnitus with his other claims, and that there was no report of tinnitus during or shortly after service.  Based on this information, the examiner opined that the Veteran's tinnitus was "more likely than not associated with his current hearing loss which has occurred since leaving the military."  

The Veteran stated, however, in VA Form 9, that his tinnitus began in April 1969.  He also explained, through his representative, that he did not seek treatment shortly after service for these conditions (although he did seek treatment for other conditions) because he "came home from Vietnam with PTSD . . .  [so] did not worry about his hearing loss and tinnitus [at that time]."  See February 2014 Statement of Accredited Representative in Appealed Case.  The Board finds no reason to question this explanation.  In addition, the Veteran credibly states that he was "regularly exposed to acoustic trauma from loud explosions, gunfire, RPG's [sic], grenades, artillery rounds and shooting anti-tank weapons."   When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   As such, the Board does not find that the Veteran's assertion of in service tinnitus lacks credibility as a result of his February 2012 statements.  Having reviewed the evidence in the light most favorable to the Veteran, the Board finds that the evidence is as least in equipoise.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is thus granted.



ORDER

Service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


